Case 6:18-cv-06100-RTD Document 98              Filed 04/21/20 Page 1 of 11 PageID #: 1317



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

HISCOX DEDICATED CORPORATE
MEMBER LIMITED                                          PLAINTIFF/COUNTER-DEFENDANT



v.                                   NO. 6:18-CV-06100


SUZAN E. TAYLOR                                         DEFENDANT/COUNTER-PLAINTIFF/
                                                               THIRD-PARTY PLAINTIFF

v.

THE SOCIETY OF LLOYD’S,
THE CORPORATION AT LLOYD’S,
and BURNS & WILCOX, LTD.                                        THIRD-PARTY DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       Before the Court is a 12(b)(6) motion to dismiss and brief in support filed by

Burns & Wilcox, Ltd. (ECF Nos. 90 & 91). Suzan E. Taylor has filed a response in

opposition. (ECF No. 94). This matter is now ready for consideration. For the reasons

that follow, the motion will be GRANTED.



                                      I.     Introduction

       This case is an insurance coverage action. The policy at issue, Lloyd’s Policy No.

VSRD634943 (the Policy), provided fire insurance coverage for the high value home owned by

Defendant, Counter-plaintiff, and Third-Party Plaintiff, Suzan E. Taylor, in Garland County,

Arkansas. In February 2018, Taylor purchased fire insurance coverage from Certain

Underwriters at Lloyd’s of London (the Insurer). Under the terms of the Policy, the dwelling was


                                                1
Case 6:18-cv-06100-RTD Document 98                Filed 04/21/20 Page 2 of 11 PageID #: 1318



insured for $2.6 million and the personal property was insured for $1.3 million. Plaintiff and

Counter-defendant Hiscox Dedicated Corporate Member Limited (“Hiscox”) is the majority

underwriter of Lloyd’s Syndicate #33, the only syndicate subscribed to the Policy. Taylor’s

home burned to the ground on August 6, 2018 while Taylor was away visiting a sick relative.

Upon learning of the loss, Taylor filed a claim under the Policy. After investigating the cause of

the fire and taking Taylor’s deposition, the Policy was unilaterally rescinded for alleged

misrepresentations of material facts in the application. Hiscox filed the underlying lawsuit

seeking declaratory relief to validate the rescission of the Policy. Taylor answered the complaint

and filed a counter-claim against Hiscox (ECF No. 25). A few weeks later, Taylor filed a third-

party complaint (ECF No. 26).

       On January 30, 2020, Taylor filed an amended third-party complaint against these

entities: Burns & Wilcox, Ltd., The Society of Lloyd’s, and The Corporation at Lloyd’s. (ECF

No. 69). Taylor has properly served Burns & Wilcox. The Court has extended the deadline to

serve the other third-party defendants. (ECF No. 97). Taylor alleges four causes of action

against Burns & Wilcox: breach of contract, bad faith, improper rescission, and negligence. On

March 18, 2020, Burns & Wilcox filed a 12(b)(6) motion to dismiss and brief in support,

contending that Taylor has failed to plead facts sufficient to establish her third-party claims.

(ECF Nos. 90 & 91). Taylor has filed a response in opposition (ECF No. 94) arguing the motion

should be denied because the amended third-party complaint does states claims upon which

relief can be granted.

                                    II.     Pleading Standard

       Rule 8 of the Federal Rules of Civil Procedure requires a complaint to make “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P.

                                                  2
Case 6:18-cv-06100-RTD Document 98                Filed 04/21/20 Page 3 of 11 PageID #: 1319



8(a)(2). A plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). This standard is satisfied if the

complaint alleges “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

When deciding the merits of a Rule 12(b)(6) motion to dismiss, the Court must accept as true all

factual allegations and draw all reasonable inferences in the non-movant’s favor. See Aten v.

Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008); Maki v. Allete, Inc., 383 F.3d 740, 742

(8th Cir. 2004). However, this tenet of law does not apply when the plaintiff pleads legal

conclusions or pleads a “formulaic recitation of the elements of a cause of action.” Braden v.

Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

Factual allegations need not be pleaded in great detail, but they must be sufficient “to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. “[A] court considering a

motion to dismiss can choose to begin by identifying pleadings that, because they are no more

than conclusions, are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Ordinarily,

only the facts alleged are considered in ruling on a 12(b)(6) motion, but when materials are

attached to the complaint, the Court may consider these materials in construing the sufficiency of

the complaint. Morton v. Becker, 793 F.2d 185, 187 (8th Cir. 1986).



                                        III.    Background

       For purposes of considering the motion to dismiss, the facts are taken from the Amended

Third-Party Complaint (ECF No. 69) and construed in a light most favorable to Taylor. On or

about February 7, 2018, Taylor purchased a fire insurance policy for her home from Smith &

Company, an agency in Stuttgart, Arkansas. She completed her insurance application over the

                                                  3
Case 6:18-cv-06100-RTD Document 98               Filed 04/21/20 Page 4 of 11 PageID #: 1320



phone with one of Smith’s employees, Nicky Hodges. Taylor asserts her fire insurance policy

was issued by Underwriters and Lloyd’s of London. (Id. ¶¶ 15, 34-35). Taylor also asserts the

Policy was procured through Burns & Wilcox as a surplus lines broker:

        Neither Lloyd’s of London nor Underwriters were licensed to issue insurance in
        the State of Arkansas on their own, as Underwriters were merely surplus lines
        insurers, so they issued the Policy to Ms. Taylor through Burns & Wilcox, a
        licensed surplus lines insurance broker in Arkansas. See id. at 7 (“This contract
        is registered and delivered as a surplus line coverage under the Surplus Lines
        Insurance law, and it may in some respects be different from contracts issued by
        insurers in the admitted markets, and accordingly it may, depending upon the
        circumstances be more or less favorable to an insured than a contract from an
        admitted carrier might be.”).

(Id. ¶ 7).

        On August 6, 2018, after the fire destroyed almost everything she owned, Taylor filed an

insurance claim to recover her losses. While the claim was pending, Taylor spoke to insurance

adjuster Brad Bettis of Minuteman Adjusters on several occasions. Bettis consistently assured

Taylor she would receive payment for her damages claim, including her living accommodations

the removal of the debris from her property. Bettis encouraged Taylor to lease a comparable

property so the lease payments could be included in the settlement. Despite these assurances,

Taylor never received payment under the Policy for the property damage or for any other related

expenses. Instead, Taylor was accused of making material misrepresentations on her insurance

application, and her fire insurance policy was unilaterally rescinded.

        According to Taylor, the Underwriters, Lloyd’s of London, and Burns & Wilcox, delayed

payment of her claim by “claiming they were ‘investigating’ the Fire for several months.” (ECF

No. 69, Am. Third-Party Complaint, ¶ 23). She alleges the Underwriters, Lloyd’s of London,

and Burns & Wilcox, through their agents, visited the burned property “with fire inspectors and

canines with hopes of finding evidence of arson.” (Id. ¶ 24). She further alleges the

                                                 4
Case 6:18-cv-06100-RTD Document 98                        Filed 04/21/20 Page 5 of 11 PageID #: 1321



Underwriters, Lloyd’s of London, and Burns & Wilcox, asked a contractor to wear a wire to get

“Ms. Taylor to admit that she burned her house down or engaged in insurance fraud.” (Id. ¶ 56).

         Taylor claims she participated in a deposition at the request of the Underwriters, Lloyd’s

of London, and Burns & Wilcox. (Id. ¶ 25). After the deposition occurred, Taylor states these

entities turned the attention of their investigation to Ms. Taylor’s insurance application. (Id.).

Subsequently, on October 15, 2018, Taylor received a letter from Minuteman Adjusters saying

the Underwriters had discovered multiple material misrepresentations in her insurance

application. (ECF No. 69-3, Ex. C). The Underwriters rescinded the Policy based on the alleged

misrepresentations. Throughout various portions of the amended third-party complaint, Taylor

pleads that Burns & Wilcox and Lloyd’s of London rescinded the Policy in coordination with the

Underwriters. (ECF No. 69, Am. Third-Party Complaint, ¶¶ 44, 58, 78).

                                                IV.      Discussion

         Taylor contends that the amended third-party complaint should not be dismissed because

the pleadings are sufficient to state claims against Burns & Wilcox. Taylor alleges that Burns &

Wilcox, along with the Underwriters and Lloyd’s of London, wrongfully rescinded the Policy by

failing to pay her claim. (Id. ¶¶ 39, 43-44). Taylor also alleges claims against Burns & Wilcox

for bad faith and negligence.

                                            A. Breach of Contract1

         An insurance policy is a contract to which the standard provisions of contract

interpretation apply. Foster v. Farm Bureau Mut. Ins. Co., 71 Ark. App. 132, 133, 27 S.W.3d


1
   Taylor alleges two distinct causes of action for “breach of contract” and “improper rescission.” First, the Court
notes that rescission is an equitable, common law remedy that voids a contract ab initio. See Ferrell v. Columbia
Mut. Cas. Ins. Co., 306 Ark. 533, 537, 816 S.W.2d 593, 595 (1991). Second, Taylor’s claim for improper rescission
is no more than a cause of action for breach of contract under a different name, as Taylor seeks to retain the benefits
of the policy, i.e., payment. Thus, the Court will evaluate Taylor’s claim for improper rescission as part of her
breach of contract claim.
                                                            5
Case 6:18-cv-06100-RTD Document 98                       Filed 04/21/20 Page 6 of 11 PageID #: 1322



464, 465 (2000). To state a cause of action for breach of contract, the complaint needs to only

assert “the existence of an enforceable contract between the plaintiff and defendant, the

obligation of the defendant thereunder, a violation by the defendant, and damages resulting to the

plaintiff from the breach.” Smith v. Eisen, 97 Ark. App. 130, 139, 245 S.W.3d 160, 168-69

(2006). In order to withstand a Rule 12(b)(6) motion, Taylor must plead facts to support each

element.

          When viewed in a light most favorable to Taylor, the amended third-party complaint fails

to state a claim for breach of contract against Burns & Wilcox. Taylor has submitted the Policy

to the Court for review.2 In a previous order, the Court concluded the named insurer in the

Policy is “Certain Underwriters at Lloyd’s of London.” (ECF No. 55, Order, Dec. 12, 2019).

The Policy identifies Burns & Wilcox as the “Correspondent” of the Underwriters. It expressly

states, “The Correspondent is not an Insurer” and shall not “be liable for any loss or claim

whatsoever.” (ECF No. 69-1, Policy, at 3-4). Under these terms, it is not possible for Taylor to

state a claim for breach of contract or wrongful rescission against Burns & Wilcox, because

Taylor cannot plead any fact demonstrating the existence of a contractual relationship. Eisen, 97

Ark. App. at 139, 245 S.W. at 168-69 (stating that a claim for breach of contract must “assert the

existence of an enforceable contract between the plaintiff and the defendant.”). Accordingly,

Taylor’s cause of action for breach of contract against Burns & Wilcox should be dismissed with

prejudice. See Mountain Home Flight Serv., Inc. v. Baxter Cty., Ark., No. 3:12-CV-03027, 2012

WL 2339722, at *4 (W.D. Ark. June 19, 2012), aff'd, 758 F.3d 1038 (8th Cir. 2014) (dismissing

breach of contract claim with prejudice when plaintiff failed to allege a specific basis for the

claim).
2
  While a court cannot ordinarily consider materials outside of the pleadings when deciding a 12(b)(6) motion to
dismiss, it can consider “materials that are necessarily embraced by the pleadings.” Porous Media Corp. v. Pall
Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).
                                                           6
Case 6:18-cv-06100-RTD Document 98               Filed 04/21/20 Page 7 of 11 PageID #: 1323



       Regarding rescission, Taylor suggests that the unilateral rescission of the Policy was

improper because she had a mortgage on her property. She asserts that:

       66. Furthermore, Underwriters’, Lloyd’s of London’s, and Burns &
           Wilcox’s rescission was also improper because Arkansas law does not
           allow an insurance company to rescind coverage based on fraud without
           consent of the insured or a declaratory judgment when a third-party mortgage
           is at issue, as it is here. Douglass, 913 S.W.2d at 282. Here, neither
           happened, and a third-party claim is at issue; yet, Underwriters did not have
           Ms. Taylor’s consent, and Underwriters had not received a declaratory
           judgment. Underwriters are well aware that a third-party claim is at issue, as
           Ms. Taylor disclosed her mortgage on the property numerous times, and it was
           discussed in detail during her examination under oath.

       67. Upon information and belief, Underwriters, Lloyd’s of London, and
           Burns & Wilcox have failed to notify the mortgagee, an innocent third-party,
           of their “ab initio” rescission.

       68. As a result of Underwriters’, Lloyd’s of London’s, and Burns & Wilcox’s
           improper attempt to rescind the Policy, Ms. Taylor has incurred damages and
           will be further damaged in the future.

(ECF No. 69, Am. Third-Party Complaint).

       In Arkansas it is well established that unilateral rescission is not available as a remedy

“when third-party claims are at issue.” Douglass v. Nationwide Mut. Ins. Co., 323 Ark. 105, 913

S.W.2d 277, 282 (1996). Assuming without deciding the existence of a third-party claim in this

case, that fact is irrelevant to showing the existence of a contractual relationship between Taylor

and Burns & Wilcox. Taylor cannot state a claim for wrongful rescission against this defendant

without first alleging the existence of an underlying contract with this defendant. Thus, the

wrongful rescission claim should be dismissed with prejudice.



                                              B. Bad Faith

       Taylor claims bad faith against Burns & Wilcox. “In order to state a claim for bad faith,

one must allege that the defendant insurance company engaged in affirmative misconduct that
                                                 7
Case 6:18-cv-06100-RTD Document 98                Filed 04/21/20 Page 8 of 11 PageID #: 1324



was dishonest, malicious, or oppressive.” Unum Life Ins. Co. of Am. v. Edwards, 362 Ark. 624,

627–28, 210 S.W.3d 84, 87 (2005) (citing State Auto Prop. & Cas. Ins. Co. v. Swaim, 338 Ark.

49, 991 S.W.2d 555 (1999).

       As discussed above, Taylor offers inadequate factual allegations to plead that she entered

an insurance contract with Burns & Wilcox. Taylor presents limited authority to suggest she can

assert a bad faith claim against a non-insurer. (ECF No. 94, Br. in Opp’n, at 13) (citing

Advanced Ins. Brokerage of Am., Inc. v. Mut. Marine Office, Inc., No. 4:13-CV-00532, 2013 WL

11374519, at *1 (E.D. Ark. Oct. 30, 2013)). However, Taylor does not cite binding authority

recognizing bad faith as a cause of action that can be asserted against a party that is not her

insurer. It would not be proper for this Court to expand the tort of bad faith in this manner.

Federal courts cannot “expand state law in ways not foreshadowed by state law precedent.”

Ashley County, Ark. v. Pfizer, Inc., 552 F.3d 659, 673 (8th Cir. 2009). A review of Arkansas

precedent does not support the proposition that bad faith can be asserted against a non-insurer.

This Court does not foreshadow such an expansion. Accordingly, Taylor cannot state a claim for

bad faith against Burns & Wilcox, and the claim should be dismissed with prejudice.



                                          C. Negligence

       Finally, Taylor asserts a cause of action for negligence. To recover for negligence, a

plaintiff must show that a defendant owed a legal duty to the plaintiff. See Marlar v. Daniel, 368

Ark. 505, 508, 247 S.W.3d 473, 476 (2007). Thus, to properly state a negligence claim, it is

necessary to plead sufficient facts for the Court to reasonably infer that Burns & Wilcox owed a

duty to Taylor. Taylor alleges the following regarding her negligence claim:

       72. Upon information and belief, Burns & Wilcox, a surplus lines agency
           licensed to do business in Arkansas, procured insurance from Underwriters
                                                  8
Case 6:18-cv-06100-RTD Document 98               Filed 04/21/20 Page 9 of 11 PageID #: 1325



           and Lloyd’s of London for Ms. Taylor’s Policy and acted as a surplus
           lines insurance broker for Lloyd’s of London and Underwriters. Neither
           Underwriters nor Lloyd’s of London is licensed to issue insurance policies on
           its own in Arkansas, they may only issue insurance through a licensed surplus
           lines agency like Burns & Wilcox.

       73. Because Underwriters and Lloyd’s of London are not licensed insurers in
           Arkansas, their issuance of Ms. Taylor’s Policy was only made possible by
           Burns & Wilcox’s procurement of surplus lines insurance.

       74. As a surplus lines insurance broker, Burns & Wilcox owes duties to the
           insureds that Burns & Wilcox procures insurance for.

       75. Burns & Wilcox breached its duties to their insured, Ms. Taylor, by procuring
           all insurance from surplus lines insurers Lloyd’s of London and Underwriters.
           Specifically, Burns & Wilcox failed in its regulated role as a licensed surplus
           lines agency by procuring all insurance for the Policy from Lloyd's and
           Underwriters and allowing them to issue insurance in Arkansas and injure
           Ms. Taylor.

       76. The Policy indicates that Underwriters or Lloyd’s has provided 100% of
           the insurance on Ms. Taylor’s policy. See Exhibit A at 7-8. For surplus
           lines to be procured from unauthorized insurers, the full amount of insurance
           required cannot be procurable, after diligent effort has been made, from
           among authorized insurers who are actually marketing that kind or class of
           insurance in Arkansas, and the amount of insurance placed in an unauthorized
           insurer can only be the balance over the amount procurable from authorized
           insurers. Ark. Code Ann. § 23-65-305(a)(2). “Authorized insurer” means
           an insurance company licensed to transact business under Arkansas Code
           Title 23, Subtitle 3—Underwriters does not meet this definition.

       77. On information and belief, Burns & Wilcox, an authorized insurance
           producer in Arkansas, did not abide by this statute. Burns & Wilcox did not
           make a diligent effort to procure insurance from authorized insurers in
           Arkansas before procuring 100% of the surplus lines coverage from
           Underwriters or Lloyd’s. This is a breach of their duties as an authorized
           surplus lines agent in Arkansas which caused injury to Ms. Taylor.

(ECF No. 69, Am. Third-Party Complaint).

       Assuming the pleadings are true, Taylor’s claim for negligence fails because she does not

plead what duty, if any, was owed to her by Burns & Wilcox. “In order to prevail on a claim of

negligence, the plaintiff must prove that the defendant owed a duty to the plaintiff, that the

                                                  9
Case 6:18-cv-06100-RTD Document 98                       Filed 04/21/20 Page 10 of 11 PageID #: 1326



 defendant breached that duty, and that the breach was the proximate cause of the plaintiff's

 damages.” Hadder v. Heritage Hill Manor, Inc., 2016 Ark. App. 303, 8, 495 S.W.3d 628, 633

 (2016). “Duty is a concept that arises out of the recognition that the relationship between

 individuals may impose on one a legal obligation for the other.” Id. The question of

 whether a duty is owed is always a question of law and never one for the jury. Kowalski v. Rose

 Drugs of Dardanelle, Inc., 2011 Ark. 44, 378 S.W.3d 109.

          As a surplus lines broker, Burns & Wilcox had no duty under Arkansas law to procure

 insurance for Taylor. In Arkansas, surplus lines insurance may be purchased from a foreign

 insurer, provided that the transaction proceeds through a licensed surplus lines broker. See Ark.

 Code Ann. § 23-65-305. The statutory scheme for surplus lines insurance is regulatory in nature

 and provides the Insurance Commissioner with the authority to regulate licensing and enforce

 compliance with the Arkansas Insurance Code. It does not create a private right of action.3

 Furthermore, this is not a situation where a duty arises from a principal-agent relationship or

 from a special relationship. Taylor procured the Policy through Smith & Company. Her

 pleadings, and the Policy itself, establish that Burns & Wilcox acted as an agent of the Insurer.

 (ECF No. 69, Am. Third-Party Complaint, ¶¶ 7, 72). Taylor does not plead facts suggesting that

 she had any dealings with Burns & Wilcox as she purchased the Policy. Thus, her negligence

 claim should be dismissed because there is no factual or legal basis under which Burns & Wilcox

 owes a private duty to Taylor.




 3
  Violating a statute enforceable by the Insurance Commissioner is punishable by a fine and may lead to the
 suspension, revocation, or nonrenewal of a license or certificate of authority. See Ark. Code Ann. 23-60-108.
                                                           10
Case 6:18-cv-06100-RTD Document 98           Filed 04/21/20 Page 11 of 11 PageID #: 1327



                                        V.     Order

        IT IS THEREFORE ORDERED that Burns & Wilcox’s 12(b)(6) motion to

 dismiss (ECF No. 90) should be and hereby is GRANTED in its entirety. Taylor’s claims

 against Burns & Wilcox are DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED this 20th day of April, 2020.

                                                   /s/ Robert T. Dawson
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE




                                              11
